            Case 2:20-cv-00914-JAD-VCF Document 18 Filed 07/01/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                         ***

4

5     MICHAEL A. BACON,
                                                            Case No.: 2:20-cv-914-JAD-VCF
6                           Plaintiff,
                                                            REFERRAL TO PRO BONO PROGRAM
7     vs.
      CORE CIVIC, et al.,
8
                            Defendants.
9
            This case is referred to the Pro Bono Program ("Program") adopted in General Order 2019-07 for
10
     the purpose of screening for financial eligibility (if necessary) and identifying counsel willing to be
11
     appointed as pro bono counsel for Michael A. Bacon. The scope of appointment will be for all purposes
12
     through the conclusion of trial. By referring this case to the Program, the Court is not expressing an
13
     opinion as to the merits of the case. Accordingly,
14
            IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for appointment
15
     of counsel for the purposes identified herein.
16
            IT IS FURTHER ORDERED that the Clerk forwards this order to the Pro Bono Liaison.
17
            DATED this 1st day of July, 2020.
18

19

20                                                               _________________________
                                                                 CAM FERENBACH
21
                                                                 UNITED STATES MAGISTRATE JUDGE
22

23

24

25
